--------------------------------------------------------------------------------

Exhibit 10.13

 
SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of June 2,
2015, by and among Torchlight Energy Resources, Inc., a Nevada corporation (the
“Company”), and each purchaser identified as such on the signature pages hereto
(each, including its successors and permitted assigns, a “Purchaser” and
collectively the “Purchasers”).
 
Recitals
 
A.           The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.
 
B.           The Company has authorized or will authorize the issuance and sale
to Purchasers of up to an aggregate 120,000 shares of Series A Convertible
Preferred Stock, par value $0.001 (the “Preferred Stock”), having the rights,
preferences, privileges and restrictions set forth in the Certificate of
Designation to be filed with the State of Nevada upon the Closing (as
hereinafter defined) in the form of Exhibit “A” attached to this Agreement (the
“Certificate of Designation”), which Preferred Stock will be convertible into
shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”), in accordance with the terms and conditions set forth therein (as
converted into shares of Common Stock, collectively the “Conversion Shares”).
 
C.            Each Purchaser, severally and not jointly, wishes to purchase and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, the aggregate number of shares of Preferred Stock, at a purchase
price of $100 per share, set forth opposite such Purchaser’s name on the
Schedule of Purchasers attached hereto as Exhibit “B” (the “Schedule of
Purchasers”).
 
D.           The Company wishes to issue to each Purchaser, upon the terms and
conditions stated in this Agreement, the aggregate number of warrants, in
substantially the form attached hereto as Exhibit “C” (the “Warrants”), to
purchase shares of Common Stock at an exercise price and other terms as set
forth therein (with the shares of Common Stock issued upon exercise of any of
the Warrants being collectively referred to herein as the “Warrant
Shares”).  The Preferred Stock, the Conversion Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities.”
 
Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE 1
 
AUTHORIZATION, SALE AND ISSUANCE OF SECURITIES
 
1.1           Authorization of Securities.
 
At or prior to the Closing, the Company shall have authorized the issuance and
sale to the Purchasers of the Securities.
 

 
Page 1 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 

1.2           Sale and Purchase of Preferred Stock; Issuance of Warrants.
 
Subject to the terms and conditions set forth in this Agreement, at the Closing,
the Company shall issue and sell to each Purchaser, and each Purchaser shall,
severally and not jointly, purchase from the Company, the aggregate number of
shares of Preferred Stock, at a purchase price of $100 per share, set forth
opposite such Purchaser’s name on the Schedule of Purchasers.   Subject to the
terms and conditions set forth in this Agreement, at the Closing, the Company
shall issue Warrants to each Purchaser to purchase the aggregate number of
initial Warrant Shares set forth opposite such Purchaser’s name on the Schedule
of Purchasers.  The Warrants shall have an exercise price equal to $1.40 per
initial Warrant Share, subject to adjustment as provided in the Warrants.
 
ARTICLE 2
 
CLOSING
 
2.1           Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on June 9, 2015 (the “Closing Date”)
at the offices of the Company, 5700 W. Plano Parkway, Suite 3600, Plano, Texas
75903, or at such other time and place as agreed upon by the parties hereto.
 
2.2           Delivery and Execution.  At the Closing, (a) the Company and the
Purchasers shall instruct Welsh LeBlanc, LLC (the “Escrow Agent”) to deliver, in
immediately available funds, the aggregate Escrow Funds (as defined below) to
the Company constituting the aggregate purchase price for the Preferred Stock,
(b) the Company shall deliver to each Purchaser one or more stock certificates,
free and clear of all restrictive and other legends (except as expressly
provided in Section 4.1(b) hereof), evidencing the number of shares of Preferred
Stock such Purchaser is purchasing as is set forth on the Schedule of
Purchasers, and (c) the Company shall deliver to each Purchaser one or more
Warrants, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing the aggregate number of
initial Warrant Shares such Purchaser is entitled to receive as is set forth on
the Schedule of Purchasers.  As used in this Agreement, the term “Escrow Funds”
shall mean the funds deposited in escrow by the Purchasers with the Escrow
Agent.
 
2.3           Conditions to Closing.
 
(a)           The obligations of each Purchaser to acquire the Preferred Stock
and the Warrant at the Closing is subject to the following on or prior to the
Closing Date:
 
(i)           Certificate of Designation.  The Company shall have filed the
Certificate of Designation with the State of Nevada.
 
(ii)           Release of Lien; Forebearance.  The 12% Series A Secured
Convertible Promissory Note Holders shall have (A) released any liens on the
“Orogrande Acreage” located in Hudspeth County, Texas and (B) executed and
delivered to the Company (and the Company shall have provided the Purchasers
with a copy thereof) either (x) a written agreement, acceptable to the Company
and the applicable Purchaser, not to (1) demand or receive from the Company
payment on all or any part of such 12% Series A Secured Convertible Promissory
Notes, by way of payment, prepayment, setoff, lawsuit or otherwise, (2) exercise
any remedy with respect to such 12% Series A Secured Convertible Promissory
Notes or any property of the Company, whether now owned or hereafter acquired,
(3) accelerate such 12% Series A Secured Convertible Promissory Notes, or (4)
commence, or cause to commence, prosecute or participate in any administrative,
legal or equitable action against the Company with respect to such 12% Series A
Secured Convertible Promissory Notes or (y) a written release of all obligations
of the Company with respect to such 12% Series A Secured Convertible Promissory
Notes, in each case in a form reasonably acceptable to the Purchasers and the
Company and their respective legal counsel and conditioned only upon the
consummation of the purchase of the Preferred Stock and the Warrants as
contemplated in Section 1.2 and the payment to such 12% Series A Secured
Convertible Promissory Note Holders contemplated in Section 4.4.
 
 
 
Page 2 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
(iii)           Representations and Warranties.  The representations and
warranties made by the Company contained in this Agreement will be true and
correct in all material respects as of the Closing Date, except for any such
representations and warranties that are qualified by “materiality” or “Material
Adverse Effect,” which shall be true and correct in all respects as of the
Closing Date.
 
(iv)           Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the Closing Date
will have been performed or complied with in all material respects.
 
(v)           Delivery of Documents.  The Company shall have delivered the
documents required to be delivered by the Company pursuant to Section 2.2 above.
 
(vi)          Corporate Resolution.  The Company shall provide a corporate
resolution of the Board of Directors which approves the transactions
contemplated herein and authorize the execution, delivery and performance of
this Agreement and the documents referred to herein to which it is or is to be a
party dated as of the Closing Date.
 
(vii)          No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(viii)         No Suspension of Trading in Common Stock.  The Common Stock shall
not have been suspended, as of the Closing Date, by the Commission.
 
(ix)           Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 5.16 herein.
 
(x)            Material Adverse Effect.  There shall not have occurred any event
or circumstance that has, or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.  For the avoidance of doubt, the
term “Material Adverse Effect” shall include, without limitation, any attempt,
demand or claim by any of the 12% Series A Secured Convertible Promissory Note
Holders to (A) exercise any remedy with respect to the 12% Series A Secured
Convertible Promissory Notes or any property of the Company, whether now owned
or hereafter acquired, (B) accelerate such 12% Series A Secured Convertible
Promissory Notes, or (C) to commence, or cause to commence, prosecute or
participate in any administrative, legal or equitable action against the Company
with respect to such 12% Series A Secured Convertible Promissory Notes.
 
(b)           The Company’s obligation to sell and issue the Preferred Stock and
the Warrants to a Purchaser at the Closing is subject to the fulfillment of the
following on or prior to the Closing Date:
 
(i)           Representations and Warranties.  The representations and
warranties made by such Purchaser contained in this Agreement will be true and
correct in all material respects as of the Closing Date, except for any such
representations and warranties that are qualified by “materiality” or “Material
Adverse Effect,” which shall be true and correct in all respects as of the
Closing Date.
 
 
 
Page 3 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
(ii)           Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by such Purchaser on or prior to the Closing Date
will have been performed or complied with in all material respects.
 
(iii)           Delivery of Documents.  Such Purchaser shall have delivered the
documents and funds required to be delivered by such Purchaser pursuant to
Section 2.2 above.
 
(iv)           Corporate Resolution.  Such Purchaser shall provide, if
applicable, corporate resolutions of the Board of Directors which approve the
transactions contemplated herein and authorize the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.
 
(v)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(vi)           No Suspension of Trading in Common Stock.  The Common Stock shall
not have been suspended, as of the Closing Date, by the Commission.
 
(vii)          Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 5.16 herein.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser that the following statements are true
and correct as of the date hereof and the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date):
 
(a)           Subsidiaries. The Company has no direct or indirect subsidiaries
other than (i) Torchlight Energy, Inc., a Nevada corporation, (ii) Torchlight
Energy Operating, LLC, a Texas limited liability company, and (iii) Hudspeth Oil
Corporation, a Texas corporation.  Torchlight Energy, Inc., Torchlight Energy
Operating, LLC and Hudspeth Oil Corporation are herein referred to collectively
as the “Subsidiaries”.
 
 
 
 
Page 4 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
(b)           Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite corporate
power and authority to own or lease and use its properties and assets and to
carry on its business as currently conducted.  Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  The Company and each of its Subsidiaries is duly qualified
to conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in a Material Adverse Effect (as
hereinafter defined), and no Proceeding (as hereinafter defined) has been
instituted, is pending, or, to the Company’s Knowledge (as hereinafter defined),
has been threatened in writing in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.  “Material Adverse Effect” means any effect on the business,
results of operations, prospects, assets or condition (financial or otherwise)
of the Company that is material and adverse to the Company.  “Proceeding” means
an action, claim, suit, investigation or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.  “Company’s Knowledge” or “Knowledge” means
with respect to any statement made to the knowledge of the Company, that the
statement is based upon the actual knowledge of the officers of the Company who,
as of the date hereof, have responsibility for the matter or matters that are
the subject of the statement or the knowledge such officer or officers would
have acquired after reasonable inquiry.
 
(c)           Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement, the schedules and exhibits attached
hereto and the Warrants (collectively, the “Transaction Documents”) and
otherwise to carry out its obligations hereunder and thereunder.  The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the shares of
Preferred Stock and the Warrants, the reservation for issuance and the
subsequent issuance of the Conversion Shares upon conversion of the Preferred
Stock, and the reservation for issuance and the subsequent issuance of the
Warrant Shares upon exercise of the Warrants) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals and
the filing by the Company of the Certificate of Designation with the State of
Nevada.  Each of the Transaction Documents to which it is a party has been (or
upon delivery will be) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)           No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
but not limited to, the sale and delivery of the shares of Preferred Stock and
the Warrants, the reservation for issuance and the subsequent issuance of the
Conversion Shares upon conversion of the Preferred Stock and the reservation for
issuance and the subsequent issuance of the Warrant Shares upon exercise of the
Warrants) do not and will not (i) conflict with or violate any provisions of the
Company’s or any Subsidiary’s certificate or articles of incorporation, or
bylaws or otherwise result in a violation of the organizational documents of the
Company or any Subsidiary, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any lien upon any of the properties or assets of the
Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any indenture, loan or credit agreement or other material contract
(other than the 12% Series A Secured Convertible Promissory Notes) or (iii)
subject to the Required Approvals (as hereinafter defined), conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or any Subsidiary is subject (including federal and state securities
laws and regulations and the rules and regulations, assuming the correctness of
the representations and warranties made by each Purchaser herein), or by which
any property or asset of the Company or any Subsidiary is bound or affected,
except in the case of clause (ii) and clause (iii) such as would not,
individually or in the aggregate, have  or  reasonably be expected to result in
a Material Adverse Effect.
 
 
 
Page 5 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
(e)           Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person (as
hereinafter defined) in connection with the execution, delivery and performance
by the Company of the Transaction Documents (including, but not limited to, the
sale and delivery of the shares of Preferred Stock and the Warrants, the
reservation for issuance and the subsequent issuance of the Conversion Shares
upon conversion of the Preferred Stock, and the reservation for issuance and the
subsequent issuance of the Warrant Shares upon exercise of the Warrants), other
than (i) the filing of a Notice of Sale of Securities on Form D with the
Commission under Regulation D of the Securities Act, (ii) the filing of any
requisite notices and/or applications pursuant to any state securities laws,
(iii) the filing of any requisite notices and/or application(s) to the Principal
Trading Market (as hereinafter defined) for the issuance and sale of the
Securities and the listing of the Conversion Shares and Warrant Shares for
trading or quotation, as the case may be, thereon in the time and manner
required thereby, (iv) consent of the 12% Series A Secured Convertible
Promissory Note Holders as to the release of lien, and (v) any filings required
in accordance with Form 8-K of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (collectively, the “Required Approvals”).  “Person” means
an individual, corporation, partnership, limited liability company, trust,
business trust, association, joint stock company, joint venture, sole
proprietorship, unincorporated organization, governmental authority or any other
form of entity not specifically listed herein.   “Principal Trading Market”
means the Trading Market (as hereinafter defined) on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Capital Market. “Trading
Market” means whichever of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.
 
(f)           Issuance of the Securities. The shares of Preferred Stock have
been duly authorized and, when issued and paid for in accordance with the terms
of the Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and free and clear of all liens suffered or permitted by the
Company, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights.  The Conversion Shares issuable upon conversion of
the Preferred Stock have been duly authorized and, when issued and paid for in
accordance with the terms of the Transaction Documents and the Certificate of
Designation will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens suffered or permitted by the Company, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights.  The Warrants have been duly authorized and, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, free and clear of all liens suffered or permitted by the Company, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights. The Warrant Shares issuable upon exercise of the Warrants have
been duly authorized and, when issued and paid for in accordance with the terms
of the Transaction Documents and the Warrants will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens suffered or permitted
by the Company, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights.  Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws.  As of the Closing Date, the Company shall have reserved from
its duly authorized capital stock the number of shares of Common Stock issuable
upon conversion of the Preferred Stock (without taking into account any
limitations on the conversion of the Preferred Stock set forth in the
Certificate of Designation).  As of the Closing Date, the Company shall have
reserved from its duly authorized capital stock the number of shares of Common
Stock issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants).
 
 
 
Page 6 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
(g)           Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports (as hereinafter defined) and has not changed since the date set
forth in the most recently filed of the SEC Reports, except to reflect stock
issuances, convertible debt conversions, stock option exercises and grants and
warrant exercises and grants which have not, individually or in the aggregate,
had a material affect on the issued and outstanding capital stock, options and
other securities of the Company.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents that have not been
effectively waived as of the Closing Date. Except as set forth in the SEC
Reports or a result of the purchase and sale of the Preferred Stock and
Warrants, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents except where such issuances would not,
individually or in the aggregate, have a material effect on the issued and
outstanding capital Stock, options and other securities of the Company. The
issuance and sale of the Preferred Stock and Warrants will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities, except as set forth in Schedule 3.1(g). All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s Knowledge, between or among any of the
Company’s stockholders.
 
(h)     SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for twelve (12)
months preceding and including the date hereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension, except where the failure
to file on a timely basis would not have or reasonably be expected to result in
a Material Adverse Effect (including, for this purpose only, any failure which
would prevent any Purchaser from using Rule 144 to resell any Securities).  As
of their respective filing dates, or to the extent corrected by a subsequent
restatement, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  Each material indenture, loan or credit
agreement or other material contract to which the Company or any Subsidiary is a
party or to which the property or assets of the Company or any of its
Subsidiaries are subject has been filed as an exhibit, or duly incorporated by
reference, to the SEC Reports or has been made available to Purchaser.
 
 
 
 
Page 7 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
(i)           Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with U.S. generally accepted accounting
principles, as applied by the Company (“GAAP”), applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial year-end audit adjustments.
 
(j)           Tax Matters. The Company and each of its Subsidiaries (i) has
accurately and timely prepared and filed all foreign, federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith, with respect to which adequate reserves have been set aside on the
books of the Company, and (iii) has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply, except where the failure to
so pay or file or set aside provisions for any such tax, assessment, charge or
return would not have or reasonably be expected to result in a Material Adverse
Effect.
 
(k)           Material Changes. Since the date of the latest financial
statements included within the SEC Reports, except as specifically disclosed in
any SEC Reports filed with the Commission subsequent to the filing of the SEC
Report that includes such financial statements, or set forth in Section 3.2(i)
hereof, there have been no events, occurrences or developments that have had or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
(l)           Environmental Matters. To the Company’s Knowledge, the Company (i)
is not in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have a Material Adverse Effect; and there is
no pending or, to the Company’s Knowledge, threatened investigation that might
lead to such a claim.
 
 
 
Page 8 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
(m)           Litigation. There is no Action (as hereinafter defined) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) except as disclosed in
the SEC Reports or with respect to information set forth in Section 3.2(i),
would, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.  Except
as disclosed in its SEC Reports, neither the Company nor any Subsidiary, nor to
the Company’s Knowledge any current director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  Other
than publicly available correspondence between the Commission  and the Company,
there has not been, within one year prior to the date hereof, and to the
Company’s Knowledge there is not pending or contemplated, any investigation by
the Commission involving the Company or any current director or officer of the
Company.  The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any of
its Subsidiaries under the Exchange Act or the Securities Act.  “Action” means
any action, suit, inquiry, notice of violation, Proceeding (including any
partial Proceeding such as a deposition) or investigation pending or, to the
Company’s Knowledge, threatened in writing against the Company, any Subsidiary
or any of their respective properties or any officer, director or employee of
the Company or any Subsidiary acting in his or her capacity as an officer,
director or employee before or by any federal, state, county, local or foreign
court, arbitrator, governmental or administrative agency, regulatory authority,
stock market, stock exchange or trading facility.
 
(n)           Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company.  None of the Company’s or any Subsidiary’s employees is a member of a
union that relates to such employee’s relationship with the Company, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and each Subsidiary believes that its relationship
with its employees is good.  No executive officer of the Company (as defined in
Rule 501(f) of the Securities Act) has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer's employment with the Company or any such
Subsidiary.  To the Company’s Knowledge, no executive officer, to the Company’s
Knowledge, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of a third party, and to the Company’s
Knowledge, the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters.  The Company and its Subsidiaries, to their Knowledge,
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.
 
(o)           Compliance. Except as disclosed in the SEC Reports and in Section
3.2(i), neither the Company nor any of the Subsidiaries (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or other
material contract (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body
having jurisdiction over the Company or any Subsidiary or its properties or
assets, or (iii) is in violation of, or in receipt of written notice that it is
in violation of, any statute, rule or regulation of any governmental authority
applicable to the Company.
 
 

 
 
Page 9 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 

(p)           Regulatory Permits. The Company and each of the Subsidiaries
possesses all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and (i) neither the Company nor
any of its Subsidiaries has received any notice of Proceedings relating to the
revocation or modification of any such Material Permits and (ii) the Company has
no Knowledge of any facts or circumstances that the Company would reasonably
expect to give rise to the revocation or modification of any Material Permits.
 
(q)            Title to Assets. The Company and the Subsidiaries do not own any
real property, except for interests in oil or gas properties that may be deemed
real property under state law. The Company and the Subsidiaries have good and
marketable title to all tangible personal and real property owned by them which
is material to the business of the Company and the Subsidiaries, in each case
free and clear of all liens except for the 12% Series A Secured Convertible
Promissory Notes and such liens that do not and would not reasonably be expected
to materially affect the value of such property and do not and would not
reasonably be expected to materially interfere with the use made and proposed to
be made of such property by the Company and the Subsidiaries and except for
liens for the payment of federal, state or other taxes for which appropriate
reserves have been made in accordance with GAAP and the payment of which is not
delinquent or subject to penalties. Any real property and facilities held under
lease by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made or proposed to be made of such property and
buildings by the Company and the Subsidiaries.
 
(r)           Intellectual Property. To the Company’s Knowledge, the Company or
its Subsidiaries owns, possesses, licenses or has other rights to use all
foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology and other proprietary rights and processes
(collectively, the “Intellectual Property”) necessary for the conduct of its
businesses as now conducted and which the failure to so own, possess, license or
have other rights to use would not have a Material Adverse Effect. Except where
any such violations or infringements would not have a Material Adverse Effect,
to the Company’s Knowledge (i) the Company’s or its Subsidiaries’ use of any
such Intellectual Property in the conduct of its business as presently conducted
does not infringe upon the rights of any third parties; (ii) there is no
infringement by third parties of any such Intellectual Property; (iii) there is
no pending or threatened action challenging the Company’s rights in or to any
such Intellectual Property; (iv) there is no pending or threatened action
challenging the validity or scope of any such Intellectual Property; and (v)
there is no pending or threatened action that the Company infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others.
 
(s)           Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
Neither the Company nor any of the Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will the
Company or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business.
 
(t)           No Directed Selling Efforts or General Solicitation. Neither the
Company nor, to its knowledge, any Person acting on its behalf has conducted any
“general solicitation” or “general advertising” (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.
 
 

 
Page 10 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
(u)           Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.  Except as set
forth in the SEC Reports, the Company has not, in the ten (10) months preceding
the date hereof, received written notice from any Trading Market on which the
Common Stock is listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
 
(v)           No Additional Agreements. The Company does not have any agreement
or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
3.2           Representations and Warranties of the Purchasers. Each Purchaser
hereby, severally but not jointly, represents and warrants to the Company as of
the date hereof and as of the Closing Date as follows:
 
(a)           Organization; Authority.
 
(i)           Entity. If Purchaser is an entity, such Purchaser is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other similar power and authority to enter into and
to consummate the transactions contemplated by the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or insofar as indemnification
and contribution provisions may be limited by applicable law.
 
(ii)           Natural Person.  If Purchaser is a natural person, he or she is
of the full age of majority, with full power, capacity and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents to which he or she is a party and otherwise to carry out his or her
obligations hereunder and thereunder, by and for himself or herself and his or
her spouse, if any.  All action on the part of such Purchaser necessary for the
authorization, execution, delivery and performance of the transactions
contemplated by this Agreement by such Purchaser has been taken.  Each
Transaction Document to which he or she is a party has been duly executed by
such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against him or her in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or insofar as indemnification
and contribution provisions may be limited by applicable law.
 
(b)           No Conflicts. The execution, delivery and performance by such
Purchaser of the Transaction Documents to which it is a party and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
ability of such Purchaser to perform its obligations hereunder.
 
 
 
Page 11 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
(c)           Investment Intent. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to, or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser
does not presently have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute or effect any distribution of any of
the Securities (or any securities which are derivatives thereof) to or through
any Person; such Purchaser is not a registered broker-dealer under Section 15 of
the Exchange Act or an entity engaged in a business that would require it to be
so registered as a broker-dealer.
 
(d)           Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.
 
(e)           Rule 144.  Such Purchaser understands that the Securities must be
held indefinitely unless such Securities are registered under the Securities Act
or an exemption from registration is available.  Such Purchaser acknowledges
that such Person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such Purchaser has been advised that Rule 144 permits resales only
under certain circumstances.  Such Purchaser understands that to the extent that
Rule 144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(f)           General Solicitation. Such Purchaser acknowledges that the
Securities were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.
 
(g)           Experience of Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.  Such Purchaser acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.
 
 

 
 
Page 12 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 

(h)           Access to Information. Such Purchaser acknowledges that it has had
the opportunity to and has reviewed the SEC Reports and has been afforded (i)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
its respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Such Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed decision with respect to its
acquisition of the Securities.
 
(i)           Default on Company Notes.  Such Purchaser acknowledges that it is
aware that the Company is in default on its 12% Series A Secured Convertible
Promissory Notes and its 12% Series B Unsecured Convertible Promissory
Notes.  Such Purchaser has reviewed the disclosure contained in the Company’s
Form 8-K filed with the Commission on April 7, 2015, and the Risk Factors
section and Subsequent Events Note of the Company’s Form 10-K filed on April 15,
2015.
 
(j)           Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents. Such Purchaser understands that nothing in this Agreement
or any other materials presented by or on behalf of the Company to such
Purchaser in connection with the purchase of the Securities constitutes legal,
tax or investment advice. Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities.
 
(k)           Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of  such
Purchaser to acquire the Securities.
 
(l)           No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(m)           Regulation M. Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by such Purchaser.
 
(n)           Residence. Such Purchaser’s principal executive offices (if such
Purchaser is an entity) or principal residence (if such Purchaser is a natural
person) are in the jurisdiction set forth immediately below such Purchaser’s
name on the applicable signature page attached hereto.
 
(o)           Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or such Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Purchaser.
 

 
Page 13 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 

The Company and each Purchaser acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article 3 and the Transaction Documents.
 
ARTICLE 4
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           Compliance with Laws. Notwithstanding any other provision of the
Transaction Documents, Purchaser covenants that the Securities may be disposed
of only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws.  In connection with any transfer of the Securities
other than pursuant to an effective registration statement, the Company may
require the Purchaser to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act.
 
(b)           Legends. Certificates evidencing the Securities shall bear the
following restrictive legend in substantially the following form until such time
as they are not required under applicable securities laws:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.
 
(c)           Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. Only if there is an effective
registration statement registering the shares of Common Stock underlying the
Securities under the Securities Act or an exemption from registration is
available, may a Purchaser hereunder sell the Securities.
 
4.2            Reservation of Common Stock.  The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, the number of shares of Common Stock
issuable upon conversion of the Preferred Stock issued at the Closing (without
taking into account any limitations on conversion of the Preferred Stock set
forth in the Certificate of Designation).  The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, the number of shares of Common Stock
issuable upon exercise of the Warrants issued at the Closing (without taking
into account any limitations on exercise of the Warrants set forth in the
Warrants).
 

 
Page 14 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
4.3           Indemnification.
 
(a)           Indemnification of the Purchasers. Subject to the provisions of
this Section 4.3, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur, as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).
 
(b)           Conduct of Third Party Indemnification Proceedings. Promptly after
receipt by any Person (the “Indemnified Person”) of notice of any demand, claim
or circumstances which would or might give rise to a claim or the commencement
of any Action, Proceeding or investigation from a third party in respect of
which indemnity may be sought pursuant to Section 4.3(a), such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses related thereto; provided, however, that the failure of any Indemnified
Person so to notify the Company shall not relieve the Company of its obligations
hereunder except to the extent that the Company is actually and materially
prejudiced by such failure to notify. In any such Proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless: (i)
the Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel; (ii) the Company shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such Proceeding; or (iii) in the reasonable judgment
of counsel to such Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened Proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such Proceeding.
 
4.4           Use of Proceeds.  The Company agrees to use the full proceeds from
the sale of the Preferred Stock to pay to the 12% Series A Secured Convertible
Promissory Note Holders to reduce the outstanding indebtedness owed to the 12%
Series A Secured Convertible Promissory Note Holders as of the Closing Date;
provided, however, that in the event that there are excess proceeds after the
payment of all obligations due to the 12% Series A Secured Convertible
Promissory Note Holders then such funds will be used by the Company for general
corporate purposes.
 
 
 
Page 15 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
4.5           Furnishing of Information. In order to enable the Purchasers to
sell the Securities under Rule 144, for a period of twenty four (24) months from
the Closing, the Company shall use its commercially reasonable efforts to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act. During such twenty four (24) month period,
if the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities under Rule 144.
 
4.6           Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.
 
4.7           Securities Laws Disclosure; Publicity.  By 9:00 A.M., New York
City time, on the trading day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to the
Purchasers disclosing all material terms of the transactions contemplated
hereby.  On or before 9:00 A.M., New York City time, on the second (2nd) trading
day immediately following the execution of this Agreement, the Company will file
a Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including, without limitation, this
Agreement and the form of Warrant)).  Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser or an Affiliate of any
Purchaser, or include the name of any Purchaser or an Affiliate of any Purchaser
in any press release or filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except (i)
as required by federal securities law in connection with (A) any registration
statement and (B) the filing of final Transaction Documents (including signature
pages thereto) with the Commission and (ii) to the extent such disclosure is
required by law, request of the Staff of the Commission or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
written notice of such disclosure permitted under this subclause (ii).  Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are required
to be publicly disclosed by the Company as described in this Section 4.7, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).
 
4.8           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 

 
Page 16 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 

4.9           Principal Trading Market Listing; Stockholder Approval. In the
time and manner required by the Principal Trading Market, the Company shall
prepare and file with such Principal Trading Market an additional shares listing
application covering all of the Conversion Shares and Warrant Shares and shall
use its commercially reasonable efforts to take all steps necessary to cause all
of the Conversion Shares and Warrant Shares to be approved for listing on the
Principal Trading Market as promptly as possible thereafter.  Further, the
Company hereby shall use its commercially reasonable efforts to file a
preliminary proxy statement with the Commission within 20 days from and after
the Closing Date (or as soon as reasonably practicable thereafter) for the
purpose of holding a special or annual stockholders meeting to approve the
Potential Share Issuance (as defined below) pursuant to Rule 5635 of the NASDAQ
Stock Market Rules.  The Company shall use commercially reasonable efforts to
respond as promptly as reasonably practicable to any comments of the Commission
or its staff concerning such preliminary proxy statement and shall cause a
definitive version of such proxy statement to be mailed to the Company’s
stockholders and filed with the Commission as promptly as practicable after the
resolution of any such comments.  Any proxy statement filed with the Commission
or mailed to the Company’s stockholders pursuant to this Section 4.9 shall
include the recommendation of the Company’s board of directors that such
stockholders vote their respect shares, either directly or by proxy, in favor of
approving the Potential Share Issuance. The Company shall provide Kelly Hart &
Hallman LLP, or such other legal counsel authorized by Gregory Alan McCabe, with
a reasonable opportunity to review and provide comments to any such proxy
statement (and the Company shall reasonably consider such comments) prior to
filing such proxy statement with the Commission or mailing such proxy statement
to the Company’s stockholders. As used herein, the term “Potential Share
Issuance” shall mean any issuance of Conversion Shares and/or Warrant Shares
that, individually or collectively, results in the holder of the applicable
Preferred Stock and/or Warrants beneficially owning (as such term is used in the
Certificate of Designation or the Warrants, respectively) shares of Common Stock
in excess of the Beneficial Ownership Limitation (as such term is used in the
Certificate of Designation or the Warrants, respectively), in each case to the
extent such is required to be approved by the Company’s stockholders pursuant to
such Rule 5635.
 
4.10           Form D; Blue Sky.  The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon the written request of any Purchaser.  The Company,
on or before the Closing Date, shall take such commercially reasonable action as
the Company shall determine is necessary in order to obtain an exemption for or
to qualify the Securities for sale to the Purchasers under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification) and shall provide evidence of such actions promptly
upon the written request of any Purchaser.
 
4.11           Additional Capital.  For a period of ninety (90) days after the
Closing Date, the Company will not raise (through the sale of securities) an
amount of funds that exceeds $12,000,000 minus the gross proceeds raised from
the sale of the Preferred Stock.
 
ARTICLE 5
 
MISCELLANEOUS
 
5.1           Fees and Expenses. The Company and the Purchasers shall each pay
the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers.
 

 
Page 17 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
5.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter thereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
 
5.3           Notices. Any notices or other communications required or permitted
hereunder shall be in writing and deemed sufficiently given if delivered by
email at the email address specified in this section or if delivered in person
or sent by registered or certified mail (return receipt requested) or nationally
recognized overnight delivery service, postage pre-paid, addressed as follows,
or to such other address has such party may notify to the other parties in
writing:
 
If to the Company: 
Torchlight Energy Resources, Inc.
5700 Plano Parkway, Suite 3600
Plano, Texas  75093
Telephone No.:   (214) 432-8002
Facsimile No.:    (214) 432-8005
Attention:   John Brda, CEO
Email:  john@torchlightenergy.com



If to such Purchaser:
To the address set forth under such Purchaser’s name on its signature page
hereof
 
Or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 
A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered; (ii) if sent by
registered or certified mail, three (3) business days after dispatch; and (iii)
if sent by email, at the email address specified in this section if sent prior
to 5:00 p.m., New York City time on the date sent or if later, then on the next
day, provided that a copy is sent by a nationally recognized overnight delivery
service, next day delivery.
 
5.4           Amendments; Waivers. Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto.  Except as otherwise expressly provided herein, no
waiver with respect to this Agreement shall be enforceable unless in writing and
signed by the party against whom enforcement is sought.  Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between or among any of the parties, shall constitute a waiver
of, or shall preclude any other or further exercise of, any right, power or
remedy.
 
5.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 

 
Page 18 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
5.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns.  This Agreement, or any rights or obligations hereunder, may
not be assigned or delegated by the Company without the prior written consent of
each Purchaser.  No Purchaser may assign any right or delegate any obligation
hereunder without the written consent of the Company; provided, however, that
any Purchaser may assign its rights hereunder in whole or in part to any Person
to whom such Purchaser assigns or transfers any Securities in compliance with
the Transaction Documents and applicable law, provided such transferee shall
agree in writing to be bound, with respect to the transferred Securities, by the
terms and conditions of this Agreement that apply to the “Purchasers”.  Any
purported assignment or delegation in violation of this Section 5.6 shall be
void, in addition to constituting a material breach of this Agreement.
 
5.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except each Purchaser Party is an intended third party
beneficiary of Section 4.3.
 
5.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the Dallas
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Dallas Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Dallas Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
5.9           Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities for a period of one
(1) year from the Closing Date. The agreements and covenants contained herein
shall survive the Closing and the delivery of the Securities in accordance with
their terms.
 
5.10           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 

 
Page 19 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
5.11           Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor and achieves
that same or substantially the same effect or result, and upon so agreeing,
shall incorporate such substitute provision in this Agreement.
 
5.12           Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
 
5.13           Exhibits Not Attached  Any exhibits not attached hereto on the
date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.
 
5.14            Rescission and Withdrawal Right.  Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
5.15           Gender.  All personal pronouns used in this Agreement shall
include the other genders, whether used in the masculine, feminine or neuter
gender and the singular shall include the plural and vice versa, wherever
appropriate.
 
5.16           Termination.  This Agreement may be terminated and the sale and
purchase of the Preferred Stock and the issuance of the Warrants abandoned at
any time prior to the Closing by either the Company or any Purchaser (with
respect to itself only) upon written notice to the other, if the Closing has not
been consummated on or prior to 5:00 P.M., Central Time, on June 15, 2015,
unless extended by written agreement of all parties hereto. Nothing in this
Section 5.16 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.  In the event of a termination pursuant to this
Section 5.16, the Company shall promptly notify all non-terminating
Purchasers.  Upon a termination in accordance with this Section 5.16, the
Company and the terminating Purchaser(s) shall not have any further obligation
or liability (including arising from such termination) to the other, and no
Purchaser will have any liability to any other Purchaser under the Transaction
Documents as a result therefrom.
 

 
Page 20 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 

5.17           Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any Proceeding for such purpose.  Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents or has voluntarily declined to seek such counsel.  For
reasons of administrative convenience only, such Purchasers and their respective
counsels have chosen to communicate with the Company through Kelly Hart &
Hallman LLP, counsel to Gregory Alan McCabe.  Each Purchaser (other than Gregory
Alan McCabe) acknowledges that Kelly Hart & Hallman LLP has rendered legal
advice to Gregory Alan McCabe and not to such other Purchaser in connection with
the transactions contemplated by the Transaction Documents, and that each such
other Purchaser has relied for such matters on the advice of its own respective
counsel.  The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any Purchaser.
 
5.18           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
5.19           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 

 
 
Page 21 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 

5.20           Adjustments in Share Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution to all stockholders of the
Company payable in shares of Common Stock (or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly shares of Common Stock), combination or other similar
recapitalization or event occurring after the date hereof and prior to the
Closing, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.
 
[SIGNATURES ON FOLLOWING PAGES]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Page 22 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company hereto has caused this Agreement to be duly
executed by its respective authorized signatories as of the date first indicated
above.
 

  TORCHLIGHT ENERGY RESOURCES, INC.          
 
By:
/s/ John Brda     Name: John Brda     Title: CEO          



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Page 23 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser hereto has caused this Agreement to be
executed by his/her/its respective authorized signatories as of the date first
indicated above.
 

  (If Purchaser is an individual)         Signature:           Printed Name:  

 

  (If Purchaser is an entity)       Signature:  

      Printed Name of Entity:  

      Printed Name of Signatory:          Title of Signatory:   

                  Street Address          
City                                State                                Zip    
      Email Address        

  Amount Invested: $         Number of shares of Preferred Stock:  

 
 
 
 

 
Page 24 - Securities Purchase Agreement

--------------------------------------------------------------------------------

 

EXHIBITS

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 25 - Securities Purchase Agreement

--------------------------------------------------------------------------------